office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-112226-05 cc tege eoeg et2 uil ----------------------------------- ----------------------------- ------------------------------------------------- -------------------------- reference --------------------- dear -------------------- this letter is in response to your inquiry dated date on behalf of your constituent --------------------- he asks why his disability_income is subject_to percent income_tax_withholding even though he is in the lowest bracket of income_taxation he also requests suggestions of ways he can reduce amount of income_tax withheld the facts of ---------------case are not entirely clear from our file but it appears that he receives disability payments through health or accident insurance his employer funded this health or accident insurance a third party the insurance_company makes these payments to your constituent as an agent of the employer the insurance_company treats these payments as supplemental_wages and withholds income_tax on the payments using a flat rate of percent if your constituent must include the payments he receives from the insurance_company in gross_income under sec_105 of the internal_revenue_code the code or sec_1 a of the income_tax regulations and the insurance_company is an agent of the employer as that term is defined in sec_31_3401_a_-1 of the employment_tax regulations the regulations then those payments are supplemental_wages the agent is entitled to withhold on these payments as though tax had been withheld from the employee’s regular wages unless the agent is also an agent for purposes of withholding_tax from the employee’s regular wages this means that the law permits the insurance_company to use the flat rate method of withholding however the insurance_company also has the option of using the aggregate method of withholding which would more closely approximate your constituent’s actual tax_liability for a given year apart from legislative action your constituent’s only recourse is to persuade the insurance_company to use the aggregate method instead of the flat rate method i hope the following general information on withholding requirements is helpful sec_3402 of the code provides that except as otherwise provided in sec_3402 every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary_of_the_treasury code sec_3402 specifically provides for the percentage_method of withholding and the wage_bracket_method of withholding sec_31_3401_a_-1 of the regulations provides that withholding is required on all amounts paid under accident or health_plans if those amounts are includible in gross_income under code sec_105 and income_tax regulations sec_1 a relating to amounts attributable to employer contributions sec_31_3402_g_-1 of the regulations provides that an employee’s remuneration may consist of wages paid for a payroll_period and supplemental_wages such as bonuses commissions and overtime pay paid for the same or a different period or without regard to a particular period when such supplemental_wages are paid whether or not at the same time as the regular wages the amount of the tax required to be withheld under sec_3402 the percentage_method or under sec_3402 the wage_bracket_method shall be determined in accordance with sec_31 g - a or b see also revrul_82_200 1982_2_cb_239 regulations sec_31_3401_a_-1 provides that payments made under accident or health_plans are considered made by the employer if a third party makes the payments as an agent of the employer under regulations sec_31 a - b i b payments made by such agents are supplemental_wages as defined in regulations sec_31_3402_g_-1 if supplemental_wages are paid together with regular wages and the amount of each is not specifically indicated the supplemental_wages are aggregated with the regular wages and withholding is determined as if the total were a single payment for a regular payroll_period if supplemental_wages are separately paid from regular wages or if the amount of the supplemental_wages is specifically indicated in a payment combining regular and supplemental payments two different methods of calculating the amount of income_tax_withholding on the supplemental_wages can be used see sec_31_3402_g_-1 of the regulations under the first method the supplemental_wages are aggregated with the wages paid or to be paid within the same calendar_year for the last preceding payroll_period or for the current payroll_period the amount of tax is determined as if the aggregate of the supplemental_wages and the regular wages constituted a single wage payment for the regular payroll_period under the second method of withholding on separate payments of supplemental_wages provided in sec_31_3402_g_-1 of the regulations as amended by section of macro form rev department of the treasury - internal_revenue_service the omnibus_budget_reconciliation_act_of_1993 pub_l_no and sec_101 of the economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no the employer may determine the tax to be withheld from supplemental_wages by using a flat percentage rate of percent without allowance for exemption and without reference to any regular wages this second method can only be used if tax has been withheld from the employee’s regular wages an agent subject_to regulations sec_31_3401_a_-1 making payments of supplemental_wages may deem tax to have been withheld from the employee’s regular wages unless the agent is also an agent for purposes of withholding_tax from the employee’s regular wages consequently the agent may determine the tax to be withheld from supplemental_wages by using a flat percentage rate of percent as provided in regulations sec_31_3402_g_-1 if the supplemental wage payment is made separately from the regular wage payment and federal_income_tax has not been withheld from the regular wages of the employee the supplemental wage payment is aggregated with the regular wages paid for the current payroll_period or the last preceding payroll_period the amount of withholding_tax is determined as if the aggregate of the supplemental_wages and the regular wages constituted a single wage payment for the regular payroll_period again i hope this information is helpful please contact me or --------------------------------- ---------------------------------------------------------------------------------------------------------------of my staff at if we can assist you further sincerely lynne a camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities macro form rev department of the treasury - internal_revenue_service
